Case 5:19-cv-01297-JGB-SP Document 52 Filed 08/24/20 Page 1 of 21 Page ID #:1201




    1   Steven J. Nataupsky (SBN 155,913)
        steven.nataupsky@knobbe.com
    2   Joseph R. Re (SBN 134,479)
        joe.re@knobbe.com
    3   Lynda J. Zadra-Symes (SBN 156,511)
    4   lynda.zadrasymes@knobbe.com
        Marko R. Zoretic (SBN 233,952)
    5   marko.zoretic@knobbe.com
        Jason A. Champion (SBN 259,207)
    6   jason.champion@knobbe.com
    7   KNOBBE, MARTENS, OLSON & BEAR, LLP
        2040 Main Street, Fourteenth Floor
    8   Irvine, CA 92614
        Phone: (949) 760-0404
    9   Facsimile: (949) 760-9502
   10   Brian C. Horne (SBN 205,621)
   11   brian.horne@knobbe.com
        KNOBBE, MARTENS, OLSON & BEAR, LLP
   12   1925 Century Park East, Suite 600
        Los Angeles, CA 90067
   13   Telephone: (310) 551-3450
   14   Facsimile: (310) 601-1263

   15   Attorneys for Plaintiff
        MONSTER ENERGY COMPANY
   16   Attorneys for Defendant on next page

   17
                       IN THE UNITED STATES DISTRICT COURT
   18
                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
   19
                                     EASTERN DIVISION
   20
         MONSTER ENERGY COMPANY, a )) Case No. 5:19-cv-01297-JGB-SP
   21    Delaware corporation,                ) STIPULATED PROTECTIVE
   22                Plaintiff,               ) ORDER
                                              )
   23         v.                              )
                                              )
   24    INTEGRATED SUPPLY NETWORK, )) Hon. Jesus Bernal
         LLC, a Florida limited liability     )
   25    company,                             ) Hon. Sheri Pym
   26                                         )
                      Defendant.              )
   27                                         )
                                              )
         AND RELATED COUNTERCLAIMS. )
   28
Case 5:19-cv-01297-JGB-SP Document 52 Filed 08/24/20 Page 2 of 21 Page ID #:1202




    1   DOUGLAS C. SMITH (SBN 160013)
    2   dsmith@smitlaw.com
        SMITH LAW OFFICES, LLP
    3   4204 Riverwalk Parkway, Suite 250
    4   Riverside, California 92505
        Telephone: (951)509-1355
    5   Facsimile: (951)509-1356
    6
        CHRISTOPHER W. MADEL (MN #230297)
    7   cmadel@madellaw.com
        JENNIFER M. ROBBINS (MN #387745)
    8   jrobbins@madellaw.com
    9   CASSANDRA B. MERRICK (MN #396372)
        cmerrick@madellaw.com
   10   MADEL PA
        800 Hennepin Avenue
   11   800 Pence Building
   12   Minneapolis, MN 55403
        Telephone: (612) 605-0630
   13   Facsimile: (612) 326-9990
   14   Attorneys for Defendant
   15   INTEGRATED SUPPLY NETWORK, LLC

   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
Case 5:19-cv-01297-JGB-SP Document 52 Filed 08/24/20 Page 3 of 21 Page ID #:1203




    1   1.    PURPOSES AND LIMITATIONS
    2         Plaintiff Monster Energy Company (“Monster”)1 and Defendant Integrated
    3   Supply Network, LLC (“ISN”), recognizing that each may have materials
    4   containing trade secret or other confidential research, technical, cost, price, sales,
    5   marketing, or other commercial information, as is contemplated by Federal Rule
    6   of Civil Procedure 26(c), have agreed to the terms of the Stipulated Protective
    7   Order (“Order”) as set forth below, which is in substantially the same form as the
    8   Stipulated Protective Order (Dkt. No. 41) entered in the related matter between
    9   the parties, Monster Energy Company v. Integrated Supply Network, LLC, Case
   10   No. 5:17-CV-00548-CBM-RAO. The purpose of this Order is to protect the
   11   confidentiality of such materials as much as practical during the litigation.
   12         The parties acknowledge that this Order does not confer blanket protections
   13   on all disclosures or responses to discovery and that the protection it affords from
   14   public disclosure and use extends only to the limited information or items that are
   15   entitled to confidential treatment under the applicable legal principles.
   16   2.    GOOD CAUSE STATEMENT
   17         This action is likely to involve trade secrets, customer and pricing lists and
   18   other valuable research, development, commercial, financial, technical and/or
   19   proprietary information for which special protection from public disclosure and
   20   from use for any purpose other than prosecution of this action is warranted. Such
   21   confidential and proprietary materials and information consist of, among other
   22   things, confidential business or financial information, information regarding
   23   confidential business practices, or other confidential research, development, or
   24   commercial information (including information implicating privacy rights of
   25   1
          As with each joint document submitted by the parties, ISN objects to MEC’s
        insistence on positioning itself in this litigation by referring to itself as “Monster”
   26   when a federal jury has found it has no rights in that word and when, in the
        substantially same Stipulated Protective Order in the prior litigation between the
   27   parties, MEC indeed referred to itself as “MEC.” (See Case No. 5:17-cv-00548-
        CBM-RAO, Dkt. No. 39-1.)
   28
                                                 -1-
Case 5:19-cv-01297-JGB-SP Document 52 Filed 08/24/20 Page 4 of 21 Page ID #:1204




    1   third parties), information otherwise generally unavailable to the public, or which
    2   may be privileged or otherwise protected from disclosure under state or federal
    3   statutes, court rules, case decisions, or common law. Accordingly, to expedite
    4   the flow of information, to facilitate the prompt resolution of disputes over
    5   confidentiality of discovery materials, to adequately protect information the
    6   parties are entitled to keep confidential, to ensure that the parties are permitted
    7   reasonable necessary uses of such material in preparation for and in the conduct
    8   of trial, to address their handling at the end of the litigation, and serve the ends of
    9   justice, a protective order for such information is justified in this matter. It is the
   10   intent of the parties that information will not be designated as confidential for
   11   tactical reasons and that nothing be so designated without a good faith belief that
   12   it has been maintained in a confidential, non-public manner, and there is good
   13   cause why it should not be part of the public record of this case.
   14   3.    ACKNOWLEDGEMENT OF PROCEDURE FOR FILING UNDER
   15   SEAL
   16         The parties further acknowledge, as set forth in Section 14.3, below, that
   17   this Stipulated Protective Order does not entitle them to file confidential
   18   information under seal. Local Civil Rule 79-5 sets forth the procedures that must
   19   be followed and the standards that will be applied when a party seeks permission
   20   from the court to file material under seal.
   21         In accordance with Local Rule 79-5, if any papers to be filed with the Court
   22   contain information and/or documents that have been designated as confidential,
   23   the proposed filing shall be accompanied by an application to file papers or the
   24   portion thereof containing the designated information or documents (if such
   25   portion is segregable) under seal. The parties further acknowledge that Local
   26   Rule 79-5.2.2(b) sets forth the procedures to be followed when filing papers
   27   containing confidential information or documents designated by another party
   28   including notice to the designating party at least 3 days before filing.
                                                 -2-
Case 5:19-cv-01297-JGB-SP Document 52 Filed 08/24/20 Page 5 of 21 Page ID #:1205




    1   4.     DEFINITIONS
    2          4.1    Action: this pending federal law suit.
    3          4.2    Challenging Party: a Party or Non-Party that challenges the
    4   designation of information or items under this Order.
    5          4.3    “CONFIDENTIAL” Information or Items: information (regardless
    6   of how it is generated, stored or maintained) or tangible things that qualify for
    7   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
    8   the Good Cause Statement.
    9          4.4    Counsel: Outside Counsel of Record and House Counsel (as well as
   10   their support staff).
   11          4.5    Designating Party: a Party or Non-Party that designates information
   12   or items that it produces in disclosures or in responses to discovery as
   13   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
   14   ONLY.”
   15          4.6    Disclosure or Discovery Material: all items or information,
   16   regardless of the medium or manner in which it is generated, stored, or maintained
   17   (including, among other things, testimony, transcripts, and tangible things), that
   18   are produced or generated in disclosures or responses to discovery in this matter,
   19   or otherwise produced or generated in the course of this litigation, including
   20   without limitation production documents, electronically stored information,
   21   things, answers to interrogatories, responses to requests for admissions, and
   22   depositions, as well as testimony adduced at trial or a hearing or any matters in
   23   evidence.
   24          4.7    Expert: a person with specialized knowledge or experience in a
   25   matter pertinent to the litigation who has been retained by a Party or its counsel
   26   to serve as an expert witness or as a consultant in this Action.
   27          4.8    “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
   28   Information or Items: information (regardless of how it is generated, stored or
                                                -3-
Case 5:19-cv-01297-JGB-SP Document 52 Filed 08/24/20 Page 6 of 21 Page ID #:1206




    1   maintained) or tangible things that qualify for protection under Federal Rule of
    2   Civil Procedure 26(c), and as specified above in the Good Cause Statement, that
    3   is extremely sensitive information the disclosure of which to another party or non-
    4   party would likely harm the competitive position of the party producing the
    5   information.     Examples of information that could be considered HIGHLY
    6   CONFIDENTIAL – ATTORNEYS’ EYES ONLY include sales volumes, sales
    7   units, cost of goods sold, price structures, discounts, business costs, profits,
    8   margins, technical documents, marketing strategies, competitive business plans,
    9   and the identity of customers.
   10         4.9      House Counsel: attorneys who are employees of a party to this
   11   Action. House Counsel does not include Outside Counsel of Record or any other
   12   outside counsel.
   13         4.10 Non-Party: any natural person, partnership, corporation, association,
   14   or other legal entity not named as a Party to this action.
   15         4.11 Outside Counsel of Record: attorneys who are not employees of a
   16   party to this Action but are retained to represent or advise a party to this Action
   17   and have appeared in this Action on behalf of that party or are affiliated with a
   18   law firm which has appeared on behalf of that party, and includes support staff.
   19         4.12 Party: any party to this Action, including all of its officers, directors,
   20   employees, consultants, retained experts, and Outside Counsel of Record (and
   21   their support staffs).
   22         4.13 Producing Party: a Party or Non-Party that produces Disclosure or
   23   Discovery Material in this Action.
   24         4.14 Professional Vendors: persons or entities that provide litigation
   25   support services (e.g., photocopying, videotaping, translating, preparing exhibits
   26   or demonstrations, computer database preparation, document coding, and
   27   organizing, storing, or retrieving data in any form or medium) and their
   28   employees and subcontractors.
                                                -4-
Case 5:19-cv-01297-JGB-SP Document 52 Filed 08/24/20 Page 7 of 21 Page ID #:1207




    1         4.15 Protected Material: any Disclosure or Discovery Material that is
    2   designated   as   “CONFIDENTIAL”          or   “HIGHLY       CONFIDENTIAL         –
    3   ATTORNEYS’ EYES ONLY.”
    4         4.16 Receiving Party: a Party that receives Disclosure or Discovery
    5   Material from a Producing Party.
    6   5.    SCOPE
    7         The protections conferred by this Stipulation and Order cover not only
    8   Protected Material (as defined above), but also (1) any information copied or
    9   extracted from Protected Material; (2) all copies, excerpts, summaries, or
   10   compilations of Protected Material; and (3) any testimony, conversations, or
   11   presentations by Parties or their Counsel that might reveal Protected Material.
   12         However, the protections conferred by this Stipulation and Order do not
   13   cover the following information: (a) any information that is in the public domain
   14   at the time of disclosure to a Receiving Party or becomes part of the public domain
   15   after its disclosure to a Receiving Party as a result of publication not involving a
   16   violation of this Order, including becoming part of the public record through trial
   17   or otherwise; and (b) any information known to the Receiving Party prior to the
   18   disclosure or obtained by the Receiving Party after the disclosure from a source
   19   who obtained the information lawfully under no obligation of confidentiality to
   20   the Designating Party.
   21         Any use of Protected Material at trial shall be governed by the orders of the
   22   trial judge. This Order does not govern the use of Protected Material at trial.
   23   6.    DURATION
   24         Once a case proceeds to trial, information that was designated as
   25   CONFIDENTIAL or HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
   26   ONLY, or otherwise maintained pursuant to this Stipulated Protective Order, that
   27   is used or introduced as an exhibit at trial becomes public and will be
   28   presumptively available to all members of the public, including the press, unless
                                                -5-
Case 5:19-cv-01297-JGB-SP Document 52 Filed 08/24/20 Page 8 of 21 Page ID #:1208




    1   compelling reasons supported by specific factual findings to proceed otherwise
    2   are made to the trial judge in advance of the trial. See Kamakana v. City and
    3   County of Honolulu, 447 F.3d 1172, 1180-81 (9th Cir. 2006) (distinguishing
    4   “good cause” showing for sealing documents produced in discovery from
    5   “compelling reasons” standard when merits-related documents are part of court
    6   record). Accordingly, the terms of this Stipulated Protective Order do not extend
    7   beyond the commencement of the trial with respect to such information.
    8   7.    DESIGNATING PROTECTED MATERIAL
    9         7.1      Exercise of Restraint and Care in Designating Material for
   10   Protection. Each Party or Non-Party that designates information or items for
   11   protection under this Order must take care to limit any such designation to specific
   12   material that qualifies under the appropriate standards.
   13         Mass, indiscriminate, or routinized designations are prohibited.
   14   Designations that are shown to be clearly unjustified or that have been made for
   15   an improper purpose (e.g., to unnecessarily encumber the case development
   16   process or to impose unnecessary expenses and burdens on other parties) may
   17   expose the Designating Party to sanctions.
   18         If it comes to a Designating Party’s attention that information or items that
   19   it designated for protection do not qualify for protection, the Designating Party
   20   must promptly notify all other Parties that it is withdrawing the inapplicable
   21   designation.
   22         7.2      Manner and Timing of Designations. Except as otherwise provided
   23   in this Order, or as otherwise stipulated or ordered, Disclosure or Discovery
   24   Material that qualifies for protection under this Order must be clearly so
   25   designated at the time the material is disclosed or produced.
   26         Designation in conformity with this Order requires:
   27                  (a)   For information in documentary form (e.g., paper or electronic
   28   documents, but excluding transcripts of depositions or other pretrial or trial
                                                -6-
Case 5:19-cv-01297-JGB-SP Document 52 Filed 08/24/20 Page 9 of 21 Page ID #:1209




    1   proceedings), that the Producing Party affix at a minimum, the legend
    2   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
    3   ONLY” (hereinafter “CONFIDENTIALITY legend”), to each page that contains
    4   protected material.
    5         A Party or Non-Party that makes original documents available for
    6   inspection need not designate them for protection until after the inspecting Party
    7   has indicated which documents it would like copied and produced. During the
    8   inspection and before the designation, all of the material made available for
    9   inspection shall be deemed “HIGHLY CONFIDENTIAL – ATTORNEYS’
   10   EYES ONLY.” After the inspecting Party has identified the documents it wants
   11   copied and produced, the Producing Party must determine which documents, or
   12   portions thereof, qualify for protection under this Order. Then, before producing
   13   the   specified    documents,      the    Producing     Party    must     affix   the
   14   “CONFIDENTIALITY legend” to each page that contains Protected Material.
   15                (b)      For a deposition transcript, the Producing Party shall
   16   designate the transcript as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL
   17   – ATTORNEYS’ EYES ONLY” by requesting such treatment thereof either on
   18   the record at the time of the deposition or by written notice to all counsel of record
   19   after service of the final deposition transcript. If confidential treatment of a
   20   transcript is requested by a party by written notice after completion of a
   21   deposition, such written notice shall be provided to all counsel of record within
   22   fourteen (14) days after completion and service of the final transcript. Such
   23   written notice shall specifically identify by page and line number all portions of
   24   the transcript that should be treated as “CONFIDENTIAL” or “HIGHLY
   25   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” in accordance with this
   26   Stipulated Protective Order.       All counsel receiving such notice shall be
   27   responsible for marking the copies of the designated transcript or portion thereof
   28   in their possession or control as provided for in the written notice. The parties
                                                 -7-
Case 5:19-cv-01297-JGB-SP Document 52 Filed 08/24/20 Page 10 of 21 Page ID #:1210




     1   shall not disseminate a deposition transcript or the contents thereof beyond the
     2   persons designated in Paragraph 9.3 below for a period of fourteen (14) days after
     3   completion and service of the final transcript, except that portions of the transcript
     4   may be filed under seal with the Court in connection with these proceedings.
     5   Documents or things used as exhibits at a deposition that a party desires to be
     6   subject to this Stipulated Protective Order shall be separately stamped or marked
     7   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
     8   ONLY.” The disclosing party will have the right to exclude from attendance at a
     9   deposition, during such time as the Confidential Information is to be disclosed,
   10    any person other than the deponent, counsel, the court reporter, the videographer,
   11    designated experts and any person(s) agreed upon by counsel for the disclosing
   12    party.
   13                   (c)   For information produced in some form other than
   14    documentary (including, without limitation, electronically stored information
   15    produced in native format) and for any other tangible items, that the Producing
   16    Party affix in a prominent place on the media or exterior of the container or
   17    containers in which the information is stored the legend “CONFIDENTIAL” or
   18    “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” If only a portion
   19    or portions of the information warrants protection, the Producing Party, to the
   20    extent practicable, shall identify the protected portion(s).
   21             7.3   Inadvertent Failures to Designate. If timely corrected, an inadvertent
   22    failure to designate qualified information or items does not, standing alone, waive
   23    the Designating Party’s right to secure protection under this Order for such
   24    material. Upon timely correction of a designation, the Receiving Party must make
   25    reasonable efforts to assure that the material is treated in accordance with the
   26    provisions of this Order.
   27    8.       CHALLENGING CONFIDENTIALITY DESIGNATIONS
   28             8.1   Timing of Challenges. Any Party or Non-Party may challenge a
                                                  -8-
Case 5:19-cv-01297-JGB-SP Document 52 Filed 08/24/20 Page 11 of 21 Page ID #:1211




     1   designation of confidentiality at any time that is consistent with the Court’s
     2   Scheduling Order.
     3         8.2    Meet and Confer. The Challenging Party shall initiate the dispute
     4   resolution process under Local Rule 37.1 et seq.
     5         8.3    The burden of persuasion in any such challenge proceeding shall be
     6   on the Designating Party. Frivolous challenges, and those made for an improper
     7   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
     8   parties) may expose the Challenging Party to sanctions. Unless the Designating
     9   Party has waived or withdrawn the confidentiality designation, all parties shall
   10    continue to afford the material in question the level of protection to which it is
   11    entitled under the Producing Party’s designation until the Court rules on the
   12    challenge.
   13    9.    ACCESS TO AND USE OF PROTECTED MATERIAL
   14          9.1    Basic Principles. A Receiving Party may use Protected Material that
   15    is disclosed or produced by another Party or by a Non-Party in connection with
   16    this Action only for prosecuting, defending, or attempting to settle this Action.
   17    Such Protected Material may be disclosed only to the categories of persons and
   18    under the conditions described in this Order.        When the Action has been
   19    terminated, a Receiving Party must comply with the provisions of section 15
   20    below (FINAL DISPOSITION).
   21          Protected Material must be stored and maintained by a Receiving Party at
   22    a location and in a secure manner that ensures that access is limited to the persons
   23    authorized under this Order.
   24          9.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
   25    otherwise ordered by the court or permitted in writing by the Designating Party,
   26    a Receiving Party may disclose any information or item designated
   27    “CONFIDENTIAL” only to:
   28                 (a)    the Receiving Party’s Outside Counsel of Record in this
                                                 -9-
Case 5:19-cv-01297-JGB-SP Document 52 Filed 08/24/20 Page 12 of 21 Page ID #:1212




     1   Action and other attorneys from Outside Counsel of Record’s law firm, as well
     2   as employees of said Outside Counsel of Record to whom it is reasonably
     3   necessary to disclose the information for this Action;
     4                  (b)   the officers, directors, and employees (including House
     5   Counsel) of the Receiving Party to whom disclosure is reasonably necessary for
     6   this Action and who have signed the “Acknowledgment and Agreement to Be
     7   Bound” (Exhibit A);
     8                  (c)   Experts (as defined in this Order) of the Receiving Party to
     9   whom disclosure is reasonably necessary for this Action and who have signed the
   10    “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   11                   (d)   the court and its personnel;
   12                   (e)   court reporters, videographers and their staff;
   13                   (f)   professional jury or trial consultants, mock jurors, and
   14    Professional Vendors to whom disclosure is reasonably necessary for this Action
   15    and who have signed the “Acknowledgment and Agreement to Be Bound”
   16    (Exhibit A);
   17                   (g)   the author or recipient of a document containing the
   18    information or a custodian or other person who otherwise possessed or knew the
   19    information;
   20                   (h)   during their depositions, witnesses, and attorneys for
   21    witnesses, in the Action to whom disclosure is reasonably necessary provided: (1)
   22    the deposing party requests that the witness sign the form attached as Exhibit A
   23    hereto; and (2) they will not be permitted to keep any confidential information
   24    unless they sign the “Acknowledgment and Agreement to Be Bound” (Exhibit
   25    A), unless otherwise agreed by the Designating Party or ordered by the court.
   26    Pages of transcribed deposition testimony or exhibits to depositions that reveal
   27    Protected Material may be separately bound by the court reporter and may not be
   28    disclosed to anyone except as permitted under this Stipulated Protective Order;
                                                 -10-
Case 5:19-cv-01297-JGB-SP Document 52 Filed 08/24/20 Page 13 of 21 Page ID #:1213




     1   and
     2                  (i)   any mediator or settlement officer, and their supporting
     3   personnel, mutually agreed upon by any of the parties engaged in settlement
     4   discussions.
     5         9.3      Disclosure of “CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
     6   Information or Items. Unless otherwise ordered by the court or permitted in
     7   writing by the Designating Party, a Receiving Party may disclose any information
     8   or item designated “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” only to:
     9                  (a)   the Receiving Party’s Outside Counsel of Record in this
   10    Action and other attorneys from Outside Counsel of Record’s law firm, as well
   11    as employees of said Outside Counsel of Record to whom it is reasonably
   12    necessary to disclose the information for this Action;
   13                   (b)   No more than three (3) House Counsel of the Receiving Party,
   14    that has previously been identified to the other side in writing, to (1) whom
   15    disclosure is reasonably necessary for this Action, (2) who have no involvement
   16    in competitive decision-making, and (3) who have signed the “Acknowledgement
   17    and Agreement to Be Bound” (exhibit A);
   18                   (c)   Experts (as defined in this Order) of the Receiving Party to
   19    whom disclosure is reasonably necessary for this Action and who have signed the
   20    “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   21                   (d)   the court and its personnel;
   22                   (e)   court reporters, videographers and their staff;
   23                   (f)   professional jury or trial consultants, mock jurors, and
   24    Professional Vendors to whom disclosure is reasonably necessary for this Action
   25    and who have signed the “Acknowledgment and Agreement to Be Bound”
   26    (Exhibit A);
   27                   (g)   the author or recipient of a document containing the
   28    information or a custodian or other person who otherwise possessed or knew the
                                                 -11-
Case 5:19-cv-01297-JGB-SP Document 52 Filed 08/24/20 Page 14 of 21 Page ID #:1214




     1   information; and
     2                  (h)   any mediator or settlement officer, and their supporting
     3   personnel, mutually agreed upon by any of the parties engaged in settlement
     4   discussions.
     5   10.   PROTECTED           MATERIAL           SUBPOENAED         OR     ORDERED
     6   PRODUCED IN OTHER LITIGATION
     7         If a Party is served with a subpoena or a court order issued in another
     8   litigation that compels disclosure of any information or items designated in this
     9   Action    as     “CONFIDENTIAL”         or     “HIGHLY       CONFIDENTIAL          –
   10    ATTORNEYS’ EYES ONLY,” that Party must:
   11                   (a)   promptly notify in writing the Designating Party.         Such
   12    notification shall include a copy of the subpoena or court order;
   13                   (b)   promptly notify in writing the party who caused the subpoena
   14    or order to issue in the other litigation that some or all of the material covered by
   15    the subpoena or order is subject to this Stipulated Protective Order. Such
   16    notification shall include a copy of this Stipulated Protective Order; and
   17                   (c)   cooperate with respect to all reasonable procedures sought to
   18    be pursued by the Designating Party whose Protected Material may be affected.
   19          If the Designating Party timely seeks a protective order, the Party served
   20    with the subpoena or court order shall not produce any information designated in
   21    this action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
   22    ATTORNEYS’ EYES ONLY” before a determination by the court from which
   23    the subpoena or order issued, unless the Party has obtained the Designating
   24    Party’s permission. The Designating Party shall bear the burden and expense of
   25    seeking protection in that court of its Protected Material and nothing in these
   26    provisions should be construed as authorizing or encouraging a Receiving Party
   27    in this Action to disobey a lawful directive from another court.
   28
                                                 -12-
Case 5:19-cv-01297-JGB-SP Document 52 Filed 08/24/20 Page 15 of 21 Page ID #:1215




     1   11.   A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
     2   PRODUCED IN THIS LITIGATION
     3                (a)   The terms of this Order are applicable to information
     4   produced by a Non-Party in this Action and designated as “CONFIDENTIAL” or
     5   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” Such
     6   information produced by Non-Parties in connection with this litigation is
     7   protected by the remedies and relief provided by this Order. Nothing in these
     8   provisions should be construed as prohibiting a Non-Party from seeking
     9   additional protections.
   10                 (b)   In the event that a Party is required, by a valid discovery
   11    request, to produce a Non-Party’s confidential information in its possession, and
   12    the Party is subject to an agreement with the Non-Party not to produce the Non-
   13    Party’s confidential information, then the Party shall:
   14                       (1) promptly notify in writing the Requesting Party and the
   15          Non-Party that some or all of the information requested is subject to a
   16          confidentiality agreement with a Non-Party;
   17                       (2)    promptly provide the Non-Party with a copy of the
   18          Stipulated Protective Order in this Action, the relevant discovery
   19          request(s), and a reasonably specific description of the information
   20          requested; and
   21                       (3) make the information requested available for inspection
   22          by the Non-Party, if requested.
   23                 (c)   If the Non-Party fails to seek a protective order from this court
   24    within 14 days of receiving the notice and accompanying information, the
   25    Receiving Party may produce the Non-Party’s confidential information
   26    responsive to the discovery request. If the Non-Party timely seeks a protective
   27    order, the Receiving Party shall not produce any information in its possession or
   28    control that is subject to the confidentiality agreement with the Non-Party before
                                                 -13-
Case 5:19-cv-01297-JGB-SP Document 52 Filed 08/24/20 Page 16 of 21 Page ID #:1216




     1   a determination by the court. Absent a court order to the contrary, the Non-Party
     2   shall bear the burden and expense of seeking protection in this court of its
     3   Protected Material.
     4   12.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
     5         If a Receiving Party learns that, by inadvertence or otherwise, it has
     6   disclosed Protected Material to any person or in any circumstance not authorized
     7   under this Stipulated Protective Order, the Receiving Party must immediately:
     8         (a) notify in writing the Designating Party of the unauthorized disclosures;
     9         (b) use its best efforts to retrieve all unauthorized copies of the Protected
   10    Material;
   11          (c) inform the person or persons to whom unauthorized disclosures were
   12    made of all the terms of this Order; and
   13          (d) request such person or persons to execute the “Acknowledgment and
   14    Agreement to Be Bound” that is attached hereto as Exhibit A.
   15    13.   INADVERTENT                PRODUCTION              OF        PRIVILEGED,
   16    CONFIDENTIAL OR OTHERWISE PROTECTED MATERIAL
   17          The production of privileged or work-product protected documents,
   18    electronically stored information or information, whether inadvertent or
   19    otherwise, is not a waiver of the privilege or protection from discovery in this
   20    case or in any other federal or state proceeding. This Order shall be interpreted
   21    to provide the maximum protection allowed by Federal Rule of Evidence 502.
   22          Nothing contained herein is intended to or shall serve to limit a Party’s right
   23    to conduct a review of documents, ESI or information (including metadata) for
   24    relevance, responsiveness, and/or segregation of privileged and/or protected
   25    information before production.
   26          If a Party through inadvertence produces or provides Disclosure or
   27    Discovery Material which it believes is subject to a claim of an applicable
   28    privilege, the Producing Party may give written notice to the Receiving Party or
                                                -14-
Case 5:19-cv-01297-JGB-SP Document 52 Filed 08/24/20 Page 17 of 21 Page ID #:1217




     1   Parties that the Disclosure or Discovery Material is subject to a claim of privilege
     2   and request that it be returned to the Producing Party. If a Producing Party or
     3   Non-Party requests the return, pursuant to this paragraph, of any Disclosure or
     4   Discovery Material, the Receiving Party or Parties shall not use or disclose, and
     5   shall immediately return to the Producing Party all copies of such Disclosure or
     6   Discovery Material or confirm that all copies have been destroyed. Return of the
     7   Disclosure or Discovery Material by the Receiving Party shall not constitute an
     8   admission or concession, or permit any inference, that the returned Disclosure or
     9   Discovery Material is, in fact, properly subject to a claim of privilege nor shall it
   10    foreclose any Party from moving the court for an order that such Disclosure or
   11    Discovery Material has been improperly designated for reasons other than a
   12    waiver caused by the inadvertent production.
   13          The inadvertent or unintentional disclosure by a Party or Non-Party of
   14    Disclosure or Discovery Material which it believes should have been designated
   15    as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
   16    ONLY,” regardless of whether it was so designated at the time of disclosure, shall
   17    not be deemed a waiver in whole or in part of the Party’s or Non-Party’s claim of
   18    confidentiality, either as to the specific information disclosed or as to any other
   19    information relating thereto or on the same or related subject matter, provided that
   20    the Party or Non-Party notifies the Receiving Party as soon as reasonably
   21    practicable after discovery of the inadvertent or unintentional failure to designate
   22    but in no event more than 14 business days. If a Party or Non-Party inadvertently
   23    or unintentionally produces or discloses Protected Material without designating it
   24    as such, the Party or Non-Party may give written notice to the Receiving Party or
   25    Parties   that   the   Disclosure    or     Discovery   Material    is   designated
   26    “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
   27    ONLY,” and should be treated in accordance with the provisions of this Stipulated
   28    Protective Order. The Receiving Party or Parties must treat such Disclosure or
                                                   -15-
Case 5:19-cv-01297-JGB-SP Document 52 Filed 08/24/20 Page 18 of 21 Page ID #:1218




     1   Discovery Material as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
     2   ATTORNEYS’ EYES ONLY,” from the date such notice is received. Disclosure
     3   of such Disclosure or Discovery Material, prior to receipt of such notice, to
     4   persons not authorized to receive Protected Material shall not be deemed a
     5   violation of this Stipulated Protective Order; however, those persons to whom
     6   disclosure was made are to be advised that the Protected Material disclosed is
     7   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
     8   ONLY,” and must be treated in accordance with this Stipulated Protective Order.
     9   14.   MISCELLANEOUS
   10          14.1 Right to Further Relief. Nothing in this Order abridges the right of
   11    any person to seek its modification by the Court in the future.
   12          14.2 Right to Assert Other Objections. By stipulating to the entry of this
   13    Stipulated Protective Order, no Party waives any right it otherwise would have to
   14    object to disclosing or producing any information or item on any ground not
   15    addressed in this Stipulated Protective Order. Similarly, no Party waives any
   16    right to object on any ground to use in evidence of any of the Disclosure or
   17    Discovery Material covered by this Stipulated Protective Order.
   18          14.3 Filing Protected Material. A Party that seeks to file under seal any
   19    Protected Material must comply with Local Civil Rule 79-5. Protected Material
   20    may only be filed under seal pursuant to a court order authorizing the sealing of
   21    the specific Protected Material at issue. If a Party’s request to file Protected
   22    Material under seal is denied by the court, then the Receiving Party may file the
   23    information in the public record unless otherwise instructed by the court.
   24          14.4 Related Proceeding. In order to promote efficiency in this case, the
   25    Parties stipulate and agree that they may use Disclosure or Discovery Material
   26    that Monster and/or ISN produced in Monster Energy Company v. Integrated
   27    Supply Network, LLC, Trademark Trial and Appeal Board Proceeding No.
   28    91222676 (“the Opposition”) and Monster Energy Company v. Integrated Supply
                                                -16-
Case 5:19-cv-01297-JGB-SP Document 52 Filed 08/24/20 Page 19 of 21 Page ID #:1219




     1   Network, LLC, Case No. 5:17-CV-00548-CBM-RAO (“Case 1”). The parties
     2   agree that the Disclosure or Discovery Material produced by Monster and/or ISN
     3   in the Opposition and Case 1 will be subject to this Stipulated Protective Order.
     4   The parties further agree that any Protected Material from the Opposition and
     5   Case 1 will be afforded the same level of confidentiality protection as originally
     6   designated (i.e. through the confidentiality designation marked on the documents
     7   or in correspondence between the parties).          For avoidance of doubt, any
     8   Disclosure        or       Discovery         Material        marked        “TRADE
     9   SECRET/COMMERCIALLY SENSITIVE” in the Opposition shall be treated as
   10    if designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
   11    under the terms of this Stipulated Protective Order.
   12    15.   FINAL DISPOSITION
   13          After the final disposition of this Action, within 60 days of a written request
   14    by the Designating Party, each Receiving Party must return all Protected Material
   15    to the Producing Party or destroy such material. As used in this subdivision, “all
   16    Protected Material” includes all copies, abstracts, compilations, summaries, and
   17    any other format reproducing or capturing any of the Protected Material. Whether
   18    the Protected Material is returned or destroyed, the Receiving Party must submit
   19    a written certification to the Producing Party (and, if not the same person or entity,
   20    to the Designating Party) by the 60 day deadline that states all Protected Material
   21    was returned or destroyed and affirms that the Receiving Party has not retained
   22    any copies, abstracts, compilations, summaries or any other format reproducing
   23    or capturing any of the Protected Material. Notwithstanding this provision,
   24    Counsel are entitled to retain an archival copy of all pleadings, motion papers,
   25    trial, deposition, and hearing transcripts, legal memoranda, correspondence,
   26    deposition and trial exhibits, expert reports, attorney work product, and consultant
   27    and expert work product, even if such materials contain Protected Material. Any
   28    such archival copies that contain or constitute Protected Material remain subject
                                                 -17-
Case 5:19-cv-01297-JGB-SP Document 52 Filed 08/24/20 Page 20 of 21 Page ID #:1220




     1   to this Stipulated Protective Order.
     2   16.   VIOLATION
     3         Any violation of this Order may be punished by appropriate measures
     4   including, without limitation, contempt proceedings and/or monetary sanctions.
     5
     6   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD:
     7
                                        KNOBBE, MARTENS, OLSON & BEAR, LLP
     8
     9
   10    Dated: August 19, 2020         By: /s/ Marko R. Zoretic
   11                                      Steven J. Nataupsky
                                           Joseph R. Re
   12                                      Lynda J. Zadra-Symes
   13                                      Brian C. Horne
                                           Marko R. Zoretic Cassandra B. Merrick
   14                                      Jason A. Champion
   15
                                        Attorneys for Plaintiff,
   16                                   MONSTER ENERGY COMPANY
   17
   18                                   MADEL PA
   19
   20    Dated: August 19, 2020         By: /s/ Cassandra B. Merrick (with permission)
                                            Christopher W. Madel
   21
                                            Jennifer M. Robbins
   22                                       Cassandra B. Merrick
   23
                                           Attorneys for Defendant,
   24                                   INTEGRATED SUPPLY NETWORK, LLC
   25    IT IS SO ORDERED.
   26
         Dated: August 24, 2020
   27
                                          Honorable Sheri Pym
   28
                                                -18-
Case 5:19-cv-01297-JGB-SP Document 52 Filed 08/24/20 Page 21 of 21 Page ID #:1221




     1                                   EXHIBIT A
     2          ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
     3         I, _____________________________ [print or type full name], of
     4   _________________ [print or type full address], declare under penalty of perjury
     5   that I have read in its entirety and understand the Stipulated Protective Order that
     6   was issued by the United States District Court for the Central District of
     7   California in the case of Monster Energy Company v. Integrated Supply Network,
     8   LLC, Case No. 5:19-CV-01297-JGB-SP. I agree to comply with and to be bound
     9   by all the terms of this Stipulated Protective Order and I understand and
   10    acknowledge that failure to so comply could expose me to sanctions and
   11    punishment in the nature of contempt. I solemnly promise that I will not disclose
   12    in any manner any information or item that is subject to this Stipulated Protective
   13    Order to any person or entity except in strict compliance with the provisions of
   14    this Order. I further agree to submit to the jurisdiction of the United States District
   15    Court for the Central District of California for enforcing the terms of this
   16    Stipulated Protective Order, even if such enforcement proceedings occur after
   17    termination of this action. I hereby appoint __________________________
   18    [print or type full name] of _______________________________________
   19    [print or type full address and telephone number] as my California agent for
   20    service of process in connection with this action or any proceedings related to
   21    enforcement of this Stipulated Protective Order.
   22    Date: ______________________________________
   23    City and State or Nation where sworn and signed:________________________
   24    Printed name: _______________________________
   25    Signature: __________________________________
   26
   27
   28
                                                  -1-
